DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2-4 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 2, the claim recites “a threshold temperature”. However, claim 1, from which claim 2 depends, already recites “a threshold temperature”. It is unclear whether claim 2 requires a distinct threshold temperature for claim 1. For examination purposes, the threshold of claim 2 will be construed as the same threshold as claim 1.
	As per claim 3, the claim recites “a predetermined amount of time”, twice. However, claim 2, from which claim 3 depends, already recites “a predetermined amount of time”. It is unclear whether each predetermined amount of time in claim 3 is equal to the predetermined amount of time recited in claim 2. For examination purposes, the first recitation in claim 3 of “a predetermined amount of time” will be construed as --the predetermined amount of time--, and the second recitation will be construed as --a second predetermined amount of time--.
	As per claim 4, the claim recites “the fan’s output” without proper antecedent basis. It is unclear whether the claim requires a reduced capacity of the total or maximum output of the fan, or if the reduced capacity is relative to a different output capacity of the fan. A review of the specification1 describes the following:
“[0045] In systems where the fan 214 is coupled to a variable-speed motor, the controller 220 can be configured to run the fan 214 at a lower capacity than when the fan is operating normally. For example, the fan 214 can operate at 100% capacity while the heat pump heating system 100 is operating and then continue to operate at 35% capacity to defrost the evaporator coil 210 after the heat pump heating system 100 is shut down. Doing so will conserve energy and reduce the frost accumulation with less noise providing for a more pleasing experience for a user. In this configuration, the controller 220 can be configured to operate the fan 214 at various capacities depending on the conditions detected by the coil temperature sensor 212. The controller 220 can be configured to run the fan 214 at 35% capacity if, for example, the temperature of the evaporator coil 210 is below the threshold temperature for ten minutes or to run the fan 214 at 50% capacity if the evaporator coil is below the threshold temperature for thirty minutes.”
	In essence, it appears that the fan may operate at 100% capacity during a normal operation, whereas it can operate at less than 100% capacity during the defrosting operation. Therefore, claim 4 will be construed as follows: --the controller being further configured to energize the fan at a reduced capacity relative to a maximum output capacity of the fan--.
twice. It is unclear whether each “predetermined amount of time” corresponds to the same amount of time, or different amounts of time. For examination purposes, the two recitations of “a predetermined amount of time” will be respectively construed as --a first predetermined amount of time--, and --a second predetermined amount of time--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chamoun et al. (US 20170276422 A1), herein Chamoun.
As per claim 1, Chamoun discloses a system (10) for reducing accumulation of frost on a heat pump evaporator coil (see at least the abstract), the system comprising: a heat pump assembly (12) having an evaporator coil (28); a fan (48) configured to direct air across at least a portion of the evaporator coil (as evidenced by at least figure 1); a temperature sensor (50) configured to output temperature data indicative of a temperature of the evaporator coil (see at least paragraph 29); and a controller (100) configured to energize the fan (48) to direct air across 28) in response to determining that the temperature (sensed by 50) of the evaporator coil (28) is below a threshold temperature (see at least paragraphs 28-30).
As per claim 2, Chamoun discloses the controller (100) being further configured to energize the fan (48) for a predetermined amount of time (see at least the second to last sentence of paragraph 31) in response to determining that the temperature of the evaporator coil is below a threshold temperature (a frost formation temperature; see paragraph 29).
	As per claim 3, Chamoun discloses the controller being further configured to energize the fan (48) for the predetermined amount of time (see second to last sentence of paragraph 31) in response to determining that the temperature of the evaporator coil (28) has been below the threshold temperature for a second predetermined amount of time (see at least the last sentence of paragraph 30, or paragraph 39).
	As per claim 6, Chamoun discloses the system further comprising a second temperature sensor (there may be more than one sensor 50) configured to detect an ambient air temperature (see paragraph 29).
	As per claim 7, Chamoun discloses wherein the controller (100) is further configured to energize the fan (48) for a predetermined amount of time in response to determining that the ambient air temperature is within a predetermined temperature range (e.g. above 0°C; see paragraph 30).
As per claim 8, Chamoun discloses the controller (100) being further configured to energize the fan (48) for a predetermined amount of time in response to determining that the temperature of the evaporator coil (50) is below the threshold temperature (e.g. a frost formation temperature; see paragraph 29) and the ambient air temperature is within a predetermined temperature range (e.g. above 0°C; see paragraph 30).
	As per claim 13, Chamoun discloses the system further comprising a reversing valve (36), wherein the controller (100) is configured to send a control signal to open the reversing valve (36) to allow residual heat of a refrigerant to heat the evaporator coil (see last sentence of paragraph 27).
Claims 14 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pussell (US 20110005245 A1).
As per claim 14, Pussell discloses a method of reducing accumulation of frost on an evaporator coil (using the system 100), the method comprising: receiving temperature data (see at least paragraph 45) indicative of a temperature measured by a temperature sensor (110): determining (see steps 212 and/or 230), based at least in part on the temperature data (from 110), if an evaporator coil (170) of a heat pump heating system (100) is likely to have frost accumulation (evident from the last sentence of paragraph 9, see also paragraphs 15, 34 and 38); determining if a heat pump system is no longer operating in a heating mode (by turning off the compressor; see steps 232 and 234 in figure 2, and paragraph 38); and outputting an instruction (see at least the second sentence of paragraph 40, and paragraph 42) to energize a fan (160) to direct air across at least a portion of the evaporator coil (170; as shown in figure 1).
	As per claim 16, Pussell discloses wherein the temperature data is indicative of an ambient air temperature (see at least paragraph 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chamoun (US 20170276422 A1) in view of Pussell (US 20110005245 A1).
As per claim 4, Chamoun may not explicitly disclose the controller being further configured to energize the fan at a reduced capacity relative to a maximum output capacity of the fan.
On the other hand, Pussell, directed to a heat pump system that uses natural defrosting, discloses an embodiment wherein the controller is configured to energize the fan (160) at a reduced capacity relative to a maximum output capacity of the fan (see third to last sentence of paragraph 41).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
see paragraph 41). In other words, the fan speed may be decreased in order to optimize the operating efficiency of the heat pump system. As per (2), one of ordinary skill in the art would recognize that since the prior art of Pussell has successfully implemented its own teachings with regards to energizing the fan at a reduced capacity, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Chamoun. Said reasonable expectation of success is apparent from the fact that both Chamoun and Pussell are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. heat pump systems with natural defrosting). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Chamoun may be significantly improved by incorporating the prior art teachings of Pussell, since the teachings of Pussell serve to complement the teachings of Chamoun by virtue of suggesting the optimization of the heat pump during certain ambient conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chamoun and to have modified them with the teachings of Pussell, by having the controller being further configured to energize the fan at a reduced capacity relative to a maximum output capacity of the fan, in order to optimize the heat pump system during different operating conditions, as similarly suggested by Pussell, without yielding unpredictable results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chamoun (US 20170276422 A1) in view of Lee et al (US 20210063068 A1), herein Lee.
As per claim 5, Chamoun may not explicitly disclose the controller being further configured to deenergize the fan when the controller receives an input from the temperature sensor indicative of the temperature of the evaporator coil rising above a predetermined temperature.
On the other hand, Lee, directed to a refrigeration system, discloses the controller (300) being further configured to deenergize the fan (135 or 145) when the controller (300) receives an input from the temperature sensor (133 or 143) indicative of the temperature of the evaporator coil (131 or 141) rising above a predetermined temperature (see the first sentence of paragraph 221 and first sentence of paragraph 227).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), Lee describes that the fan is stopped once the temperature of the evaporator rises to a particular threshold (see paragraph 221 and 227). One of ordinary skill in the art would 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chamoun and to have modified them with the teachings of Lee, by having the controller being further configured to deenergize the fan when the controller receives an input from the temperature sensor indicative of the temperature of the evaporator coil rising above a predetermined temperature, in order to avoid the .
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun (US 20170276422 A1) in view of Kim et al. (US 20180266736 A1), herein Kim.
	As per claim 9, Chamoun may not explicitly disclose the system further comprising a humidity sensor configured to detect a humidity level of ambient air.
	On the other hand, Kim, directed to a refrigeration system, discloses a humidity sensor (194) configured to detect a humidity level of ambient air (see at least paragraphs 37 and 130).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.4 
As per (1), Kim describes that the information obtained from the humidity sensor (194), in addition to a temperature sensor, is used to start a defrosting operation (see at least paragraphs 130 and 178). One of ordinary skill in the art would recognize that using humidity information from a humidity sensor in addition to temperature information would provide a redundancy for estimating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chamoun and to have modified them with the teachings of Kim, by having a humidity sensor configured to detect a humidity level of ambient air, in order to provide additional redundancies for determining when frost has actually formed before operating the defrosting cycle, as similarly suggested by Kim, without yielding unpredictable results.
100 of Chamoun) is further configured to energize the fan (48 of Chamoun) for a predetermined amount of time (see second to last sentence of paragraph 31 of Chamoun) in response to determining that the temperature of the evaporator coil (28 of Chamoun) is below the threshold temperature (a frost formation temperature; see paragraph 29 of Chamoun) and the humidity level of the ambient air is above a predetermined humidity level (as evidenced by at least paragraph 130 of Kim).
	As per claim 11, Chamoun as modified discloses the controller (100 of Chamoun) being further configured to energize the fan (48 of Chamoun) for a first predetermined amount of time (see second to last sentence of paragraph 31 of Chamoun) in response to determining that the temperature of the evaporator coil (28 of Chamoun) has been below the threshold temperature for a second predetermined amount of time (see at least the last sentence of paragraph 30, or paragraph 39 of Chamoun) and the humidity level of the ambient air is above a predetermined humidity level (as evidenced by at least paragraph 130 of Kim).
	As per claim 12, Chamoun discloses wherein the controller (100) is configured to energize the fan (48) for a predetermined amount of time in response to determining that the temperature of the evaporator coil (28) is below the threshold temperature (see at least the second to last sentence of paragraph 31), and the ambient air temperature is within a predetermined temperature range (e.g. above 0°C; see paragraph 30).
	However, Chamoun may not explicitly disclose the system further comprising a humidity sensor configured to detect a humidity level of ambient air, nor wherein the defrosting mode is operated in response to determining that the humidity level of the ambient air is above a predetermined humidity level.
194) configured to detect a humidity level of ambient air (see at least paragraph 37), and wherein the defrosting mode is operated in response to determining that the humidity level of the ambient air is above a predetermined humidity level (as evidenced by at least paragraph 130).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.5 
As per (1), Kim describes that the information obtained from the humidity sensor (194), in addition to a temperature sensor, is used to start a defrosting operation (see at least paragraphs 130 and 178). One of ordinary skill in the art would recognize using humidity information from a humidity sensor in addition to temperature information would provide a redundancy for estimating when frost has formed, in order to operate the defrost cycle. In other words, the additional information could be used to avoid performing a defrosting operation when there is a low probability of frost formation. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kim has successfully implemented its own teachings with regards to the use of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Chamoun and to have modified them with the teachings of Kim, by having a humidity sensor configured to detect a humidity level of ambient air, and wherein the defrosting mode is operated in response to determining that the humidity level of the ambient air is above a predetermined humidity level, in order to provide additional redundancies for determining when frost has actually formed before operating the defrosting cycle, as similarly suggested by Kim, without yielding unpredictable results.
Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pussell (US 20110005245 A1) in view of Chamoun (US 20170276422 A1).
	As per claim 15, Pussell may not explicitly disclose wherein the temperature data is indicative of a temperature of the evaporator coil.
obtained from sensor 50) is indicative of a temperature of the evaporator coil (coil 28; see paragraph 29).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.6 
As per (1), Chamoun discloses that one or more temperature sensors can be associated with the evaporator to detect frost formation (see paragraph 29). Moreover, Chamoun teaches that an ambient temperature is also monitored in order to determine when to activate the fan for a defrosting operation (see paragraph 30). One of ordinary skill in the art would recognize that said information allows the defrosting operation to be performed when ideal conditions are present. Namely, the defrosting operation is performed after the evaporator temperature is sufficiently low so as to form frost, and after the ambient temperature is sufficiently high to melt said frost. As per (2), one of ordinary skill in the art would recognize that since the prior art of Chamoun has successfully implemented its own teachings with regards to the use of a temperature sensor, there 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Pussell and to have modified them with the teachings of Chamoun, by having the temperature data be indicative of a temperature of the evaporator coil, in order to determining when frost has actually formed before operating the defrosting cycle, further in order to only operate the defrosting cycle when the ambient air temperature is sufficiently high, as similarly suggested by Chamoun, without yielding unpredictable results.
As per claim 19, Pussell as modified discloses determining if the temperature of the evaporator coil has risen above a freezing temperature of water (evidenced from at least paragraph 30 of Chamoun).
As per claim 20, Pussell may not explicitly disclose outputting an instruction to open a reversing valve to allow residual heat of a refrigerant to warm the evaporator coil.
see last sentence of paragraph 27, see also paragraphs 33 and 40).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.7 
As per (1), Chamoun discloses that a reversing valve may be operated when frost buildup on the evaporator is excessive (see paragraph 27). As per (2), one of ordinary skill in the art would recognize that since the prior art of Chamoun has successfully implemented its own teachings with regards to the use of a reversing valve, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Pussell. Said reasonable expectation of success is apparent from the fact that both Pussell and Chamoun are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. heat pump systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Pussell and to have modified them with the teachings of Chamoun, by outputting an instruction to open a reversing valve to allow residual heat of a refrigerant to warm the evaporator coil, in order to remove any significant frost buildup, as similarly suggested by Chamoun, without yielding unpredictable results.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pussell (US 20110005245 A1) in view of Kim (US 20180266736 A1).
As per claim 17, Pussell may not explicitly disclose the method further comprising receiving humidity data from a humidity sensor, the humidity data being indicative of a humidity level of ambient air.
	On the other hand, Kim discloses receiving humidity data from a humidity sensor (194), the humidity data being indicative of a humidity level of ambient air (see at least paragraph 37).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge 8 
As per (1), Kim describes that the information obtained from the humidity sensor (194), in addition to a temperature sensor, is used to start a defrosting operation (see at least paragraphs 130 and 178). One of ordinary skill in the art would recognize using humidity information from a humidity sensor in addition to temperature information would provide a redundancy for estimating when frost has formed, in order to operate the defrost cycle. In other words, the additional information could be used to avoid performing a defrosting operation when there is a low probability of frost formation. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kim has successfully implemented its own teachings with regards to the use of a humidity sensor, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Pussell. Said reasonable expectation of success is apparent from the fact that both Pussell and Kim are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. refrigeration/cooling systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Pussell may be significantly improved by incorporating the prior art teachings of Kim, since the teachings of Kim serve to complement the teachings of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Pussell and to have modified them with the teachings of Kim, by receiving humidity data from a humidity sensor, the humidity data being indicative of a humidity level of ambient air, in order to provide additional redundancies for determining when frost has actually formed before operating the defrosting cycle, as similarly suggested by Kim, without yielding unpredictable results.
	As per claim 18, Pussell as modified discloses the method further comprising determining if the evaporator coil (170 of Pussell) is likely to have frost accumulation based on the temperature data (see at least steps 212 and 230 of Pussell) and the humidity data (see at least paragraph 130 of Kim).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 45 of the Specification, as filed on May 11, 2020.
        2 See MPEP § 2143.
        3 See MPEP § 2143.
        4 See MPEP § 2143.
        5 See MPEP § 2143.
        6 See MPEP § 2143.
        7 See MPEP § 2143.
        8 See MPEP § 2143.